  1
  2
                                                                              ,~V - 3 2019
  3
 4

  S
 6                              UNITED STATES DISTRICT COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
 8
      UNITED STATES OF AMERICA,
 9
10                                        Plaintiff,    CASE NO.          5:19CR00167-DSF
11                             v.
                 _    _    _        _ _                                                             _ _
12                                                      ORDER OF DETENTION
        MARK STEVEN LEMONS,
13

14                                        Defendant.
15
16                                                       I.
17         A.(X)      On motion ofthe Government in a case allegedly involving:
18             1.() a crime of violence.
19             2.() an offense with maximum sentence of life imprisonment or death.
20             3.(~       a narcotics or controlled substance offense with maximum sentence
21                        often or more years .
22            4.()        any felony -where the defendant has been convicted oftwo or more
23                        prior offenses described above.
2.4           5.() any felony that is not otherwise a crime of violence that involves a
25                        minor victim, or possession or use ofa firearm or destructive device
26                        or any other dangerous weapon, or a failure to register under 18
27                        U.S.0 § 2250.
2$        B.(~)       On motion by the Government /()on Court's own motion, in a case

                                ORDER OF DETENTION AFTER HEARING (l8 U.S.C. §3142(1))

      CR-94(06/07)                                                                           Page!oi'4 ~
 1                        allegedly involving:
 2           (X)          On the further allegation by the Government of:
 3             1. (x)        a serious risk that the defendant will flee.
 4            2.() a serious risk that the defendant will:
 5                  a.()obstruct or attempt to obstruct justice.
 6                  b.()threaten, injure, or intimidate a prospective witness or juror or
 7                           attempt to do so.
 8        C. The Government(x)is/()is not entitled to a rebuttable presumption that no
 9            condition or combination ofconditions will reasonably assure the defendant's
ld            appearance as required and the safety of any person or the community.
11
             ___ ____-          - -     _.          - _
12                                                        II.
13        A.(~        The Court finds that no condition or combination of conditions will
14                    reasonably assure:
15            1. (x)        the appearance of the defendant as required.
16                  (X)     and/or
17            2. ~)         the safety of any person or the community.
18        B. ~)       The Court Fnds that the defendant has not rebutted by sufficient
19                    evidence to the contrary the presumption provided by statute.
20

21                                                        III.
22       The Court has considered:
23       A. the nature and circumstances ofthe offenses)charged,including whether the
24            offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
2S            victim or a controlled substance, firearm, explosive, or destructive device;
26       B. the weight of evidence against the.defendant;
27       C. the history and characteristics ofthe defendant; and
28       D. the nature and seriousness ofthe danger to any person or to the community.

                                 ORDER OF RETENTION AFTER HEARING(18 U.S.C. §3142(1))

     CR-94(06/07)                                                                       Page 2 of4
 1                                                      IV.
 2        The Court also has considered all the evidence adduced at the hearing and the
 3        arguments and/or statements of counsel, and. the Pretrial Services
 4        Report/recommendation.
 5

 6                                                      1~
 7        The Court bases the foregoing findings) on the following;
 8        A.(x)        As to flight risk:
 9                      No known bail resources

10                     Substance abuse

11                     Lack of and candor with pretrial services

12                      Unstable residence

13                      Alleged offense

14

1S

16       B.(x)         As to danger:
17                       Alleged offense

18                       Criminal history

19                       Substance Abuse

20

21

22

23

24                                                      VI.
25       A.() The Court finds that a serious risk exists that the defendant will:.
26                  1.()obstruct or attempt to obstruct justice.
27                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                ORDER OF DETCNTiON AFTER HEARING (IS U.S.C. §3142(1))

     CR-94(06/07)                                                                       Page 3 of4
   1           B. The Court bases the foregoing findings) on the following:
   2
   3
   4

   5
  6

   7
  8
  9                                                         VII.
 10
 11            A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
                          _.
 12            B. IT IS FURTHER ORDERED that the defendant be committed to the
 13                 custody of the Attorney General for confinement in a corrections facility
 14                 separate, to the extent practicable, from persons awaiting or serving
 15                 sentences or being held in custody pending appeal.
 16            C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
 17                 opportunity for private consultation with counsel.
 18            D. IT IS FURTHER ORDERED that, on order of a Court of the United States
 19                 or on request of any attorney for the Government, the person in charge of
20                  the corrections facility in which the defendant is confined deliver the
21                  defendant to a United States marshal for the purpose of an appearance in
22                  connection with a court proceeding.
23

24

25                                                                             ~aW




26 DATED:                 June 3, 2019
                                                          KENLY KIYA KATO
27                                                        UNITED STATES MAGISTRATE JUDGE
f►•~:~1

                                     ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1)}

          CR-94 (06/07)                                                                       Page 4 of 4 ~
